DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Drawings
 Drawings the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the indicator mark aligned with the top surface of the socket along the vertical direction when the drain pan is attached to the plenum” recited in claims 1 and 12 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 

                                   Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Feger (US 6,065,296) in view of Correa et al. (US 6,065,733).
In regards to claim 1, Feger discloses an air conditioner unit (refer to Fig. 1) defining a mutually-perpendicular vertical direction, lateral direction, and transverse direction (refer to the annotated Fig. 3 below, where these directions take their normal connotations, i.e. up/down for vertical, longitudinal direction, transverse direction), the single-package air conditioner unit comprising: 
          a housing (chassis 13) defining an outdoor portion (Figure 4, area 47 where condenser coil 55 is installed) and an indoor portion (Figure 4, area 48 where evaporator coil 61 is installed); an outdoor heat exchanger assembly disposed in the outdoor portion (47) and comprising an outdoor heat exchanger (55) and an outdoor fan (46); an indoor heat exchanger assembly disposed in the indoor portion (48) and comprising an indoor heat exchanger (61) and an indoor fan (60), (Figs. 4 and 8);                                                                                          
          a compressor (62) in fluid communication with the outdoor heat exchanger (55) and the indoor heat exchanger (61) to circulate a refrigerant between the outdoor heat exchanger (55) and the indoor heat exchanger (61); a drain pan (40) positioned below the housing along the vertical direction, the drain pan (63) comprising a socket (cylindrical rubber plugs; refer to col.14, line 13) configured to receive a leg (69), the socket (33a) defined between an open end (lower end of feet 32; Fig. 6) and a top surface (lower surface of chassis 13; Fig. 6) such that the socket extends along the vertical direction from the open end to the top surface (as can be seen in Fig. 6); and                                                                                            
          a plenum (a plenum 16 with matching plenum 15; Fig. 3) attached to the housing (13) and to the drain pan (40), the plenum (15/16) receivable within a wall (wall framing members 18; Fig. 3) defined by a structure wall (vertical outside wall 11) along an axial direction (refer to Fig. 3), the plenum (16/15) comprising: a mating surface (refer to the annotated Fig. 3 below) defined on an interior portion of the plenum (16/15), the mating surface perpendicular to the transverse direction (refer to the annotated Fig. 3 below) and configured to mate with the indoor portion of the housing (13) and with the drain pan (refer to the annotated Fig. 3 below). 
        Feger does not explicitly teach the plenum comprising: an indicator mark, the indicator mark aligned with the top surface of the socket along the vertical direction when the drain pan is attached to the plenum.
      Correa teaches an air conditioner (10; Fig. 1), wherein the plenum (corresponding to housing 44; Fig. 50) comprising: an indicator mark (alignment mating opening 586; Fig. 50), the indicator mark aligned (586) with the top surface (corresponding to upper surface of socket or flange 606; Figs. 64 and 50; col.18, lines 45-48) of the socket (corresponding to downwardly extending alignment flange or socket 606; Fig. 64) along the vertical direction when the drain pan (base pan 16) is attached (via tab 582 and alignment opening 584 of drain pan 16 which is positioned on top surface of flange 606; Figs. 64 and 50) to the plenum (44), (as can be seen in Figs. 1, 10, 50 and 64).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the plenum having an indicator mark, wherein the indicator mark aligned with the top surface of the socket along the vertical direction when the drain pan is attached  prevent movement of the air conditioning unit 10 out of the base pan during shipping and following installation (refer to col.18, lines 49-52 of Correa).                                                                	
                 
    PNG
    media_image1.png
    606
    896
    media_image1.png
    Greyscale

In regards to claim 4, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Feger as modified teaches wherein the socket (cylindrical rubber plugs; col.14, line 13) has a rectangular cross-section and is configured to receive a two-by-four leg (at least two of the rubber feet 32; col.14, line 16; Figs. 5-6). 
In regards to claim 5, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Feger as modified teaches wherein the socket is cylindrical (cylindrical rubber plugs; col.14, line 13) and is configured to receive a (at least two of the rubber feet 32 are upstanding cylindrical rubber plugs; col.14, line 12-13; Figs. 5-6).  
In regards to claim 12, Feger discloses a plenum (a plenum 16 with matching plenum 15; Fig. 3) for an air conditioning appliance (refer to abstract), the air conditioning appliance comprising a housing (chassis 13) and a drain pan (40) positioned below the housing with a socket (cylindrical rubber plugs; refer to col.14, line 13) configured to receive a leg (at least two of the rubber feet 32; col.14, line 16; Figs. 5-6) defined in the drain pan (40),                                                                                   the plenum (15/16) being receivable within a wall channel (wall framing members 18; Fig. 3) defined by a structure wall (vertical outside wall 11) along an axial direction (refer to Fig. 3), the plenum (16) comprising: a mating surface (refer to the annotated Fig. 3 above) defined on an interior portion of the plenum (refer to the annotated Fig. 3 above), the mating surface configured to mate with an indoor portion of the housing (refer to the annotated Fig. 3 above) and with the drain pan (40). 
         Feger does not explicitly teach the plenum comprising: an indicator mark, the indicator mark positioned and configured to align with the socket along the vertical direction when the drain pan is attached to the plenum.
       Correa teaches an air conditioner (10; Fig. 1), wherein the plenum (corresponding to housing 44; Fig. 10) comprising: an indicator mark (alignment mating opening 586; Fig. 50), the indicator mark (586) positioned and configured to align with the socket (corresponding to downwardly extending alignment socket or flange 606; Figs. 64 and 50) along the vertical direction when the drain pan (base pan 16) is (via tab 582 and alignment opening 584 of drain pan 16 which is upper portion of the socket or flange 606; Figs. 64 and 50) to the plenum (44), (as can be seen in Figs. 1, 10, 50 and 64).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the plenum having an indicator mark, wherein the indicator mark aligned with the top surface of the socket along the vertical direction when the drain pan is attached to the plenum as taught by Correa in order to prevent movement of the air conditioning unit 10 out of the base pan during shipping and following installation (refer to col.18, lines 49-52 of Correa).                                             

Claims 6-11 and 14-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Feger (US 6,065,296) in view of Correa et al. (US 6,065,733), further in view of Hiroshi (JP 2017-048934).
In regards to claims 6 and 14, Feger as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 12, but fails to explicitly teach wherein the indicator mark is recessed into the mating surface. 
         However, Hiroshi teaches the indicator mark (35) is recessed (grooved) into the mating surface (corresponding to outer surface of element 31), (refer to par. 37, wherein the horizontal line portion 35 is a groove formed on the outer surface).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark to be recessed into the mating surface as taught by Hiroshi (refer to par. 44 of Hiroshi).                                                                
In regards to claims 7 and 15, Feger as modified meets the claim limitations as disclosed above in the rejection of claims 6 and 14, but fails to explicitly teach wherein the indicator mark is etched into the mating surface. 
         However, Hiroshi teaches in par. 37 that the indicator mark can be any chosen design that includes to be etched into the mating surface (par. 37, wherein the horizontal line portion 35 may be simply a line drawn with a marker or the like on the outer surface of the outer tubular portion 31). 
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark can be any chosen design that includes to be etched into the mating surface as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                
In regards to claim 8, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the indicator mark extends from the mating surface along the transverse direction.  
       However, Hiroshi teaches the indicator mark (35) is extends (protruding from the outer surface) from the mating surface (corresponding to outer surface of element 31; refer to par. 37, wherein the horizontal line portion 35 is protruding from the outer surface of the outer cylinder portion 31) along the transverse direction (Fig. 1).
(refer to par. 44 of Hiroshi).                                                                
In regards to claim 16, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 12, but fails to explicitly teach wherein the indicator mark extends from the mating surface away from the exterior portion of the plenum.  
       However, Hiroshi teaches the indicator mark (35) is extends (protruding from the outer surface) from the mating surface (corresponding to outer surface of element 31; refer to par. 37, wherein the horizontal line portion 35 is protruding from the outer surface of the outer cylinder portion 31) away from the exterior portion of the plenum (corresponding to connection pipe line 17; Fig. 1).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark extends from the mating surface away from the exterior portion of the plenum as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                
In regards to claims 9 and 17, Feger as modified meets the claim limitations as disclosed above in the rejection of claims 8 and 16, but fails to explicitly teach wherein the indicator mark is embossed onto the mating surface.  
(35) is embossed (protruding from the outer surface) onto the mating surface (corresponding to outer surface of element 31; refer to par. 37, wherein the horizontal line portion 35 is protruding from the outer surface of the outer cylinder portion 31).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark to be embossed onto the mating surface as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                
In regards to claims 10 and 18, Feger as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 12, but fails to explicitly teach wherein the indicator mark is positioned on the mating surface.  
         However, Hiroshi teaches the indicator mark (35) is positioned on the mating surface (corresponding to outer surface of element 31; refer to par. 37, wherein the horizontal line portion 35 may be simply a line drawn with a marker or the like on the outer surface of the outer cylinder portion 31).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark to be positioned on the mating surface as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                
In regards to claims 11 and 19, Feger as modified meets the claim limitations as disclosed above in the rejection of claims 10 and 18, but fails to explicitly teach wherein the indicator mark is painted on the mating surface.  
         However, Hiroshi teaches the indicator mark (35) is painted (protruding from the outer surface) on the mating surface (corresponding to outer surface of element 31; refer to par. 37, wherein the horizontal line portion 35 may be simply a line drawn with a marker or the like on the outer surface of the outer cylinder portion 31).
         It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the indicator mark to be painted on the mating surface as taught by Hiroshi in order to correctly install the air conditioner unit, thus becomes possible to adjust to adjust the installation position of the drain pan 15 and the entire air conditioner (refer to par. 44 of Hiroshi).                                                                 

Claims 2-3 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Feger (US 6,065,296) in view of Correa et al. (US 6,065,733), further in view of Heberer et al. (US 2018/0266771).
In regards to claim 2, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the drain pan comprises a hook configured to engage a slot in the mating surface of the plenum and thereby attach the drain pan to the plenum.
(Fig. 6), wherein the drain pan (corresponding to lower portion of housing 12) comprises a hook (corresponding to cleat 54) configured to engage a slot (corresponding to cleat 64) in the mating surface of the plenum (corresponding to blower compartment 18) and thereby attach the drain pan to the plenum (as can be seen in Fig. 6).
           It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the drain pan to include a hook configured to engage a slot in the mating surface of the plenum and thereby attach the drain pan to the plenum as taught by Heberer in order to effectively retain the drain pan into the installed position (refer to par. 26 of Heberer).                                                                                                                                
In regards to claim 3, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 2, but fails to explicitly teach wherein the socket and the hook are positioned opposite one another on the drain pan along the transverse direction.                                                                                                                                     
          Heberer teaches mounting means for cooling system (Fig. 6), wherein the socket and the hook (corresponding to cleat 54) are positioned opposite one another on the drain pan (corresponding to lower portion of housing 12) along the transverse direction.                                                                                                                                     
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that the socket and the hook to be positioned opposite one another on the drain  (refer to par. 26 of Heberer).                                                                                                                                
In regards to claim 13, Feger as modified meets the claim limitations as disclosed above in the rejection of claim 12, but fails to explicitly teach further comprising a slot configured to receive a hook of the drain pan and thereby attach the drain pan to the plenum.  
         Heberer teaches mounting means for cooling system (Fig. 6), further comprising a slot (corresponding to cleat 64) configured to receive a hook (corresponding to cleat 54) of the drain pan (corresponding to lower portion of housing 12) and thereby attach the drain pan to the plenum (corresponding to blower compartment 18). 
           It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the air conditioner unit of Feger such that to include a slot to receive a hook of the drain pan and thereby attach the drain pan to the plenum as taught by Heberer in order to effectively retain the drain pan into the installed position (refer to par. 26 of Heberer).
                                         Response to Arguments
The rejections under 35 U.S.C. 112, 2nd paragraph have been withdrawn considering the amendments.
Applicant's arguments filed on 12/20/2021 have been considered and are persuasive. The rejection of claims 1-19 has been withdrawn. However, upon further consideration, a rejection is made as noted above in view of newly cited reference of Correa et al. (US 6,065,733).
 
                                                      Conclusion 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763